DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleury FR 2615693 A.

Independent Claim 1: Fleury discloses an application unit comprising: 
a frame (1) to be positioned in operation between first and second rows of plants; 
a first plant contacting member (right-side 2, Fig. 2) being pivotally connected to the frame (at right-side 3) in operation such that the first plant contacting member to be deflected rearwardly (against the biasing of right-side spring 4) with respect to a direction of motion of the frame upon the first plant contacting member contacting at least one of the plants of the first row of plants which causes a first change in orientation (a rearward, inward clockwise pivoting) of the first plant contacting member with respect to the frame; and 


Dependent Claims 2-3, 5: Fleury further discloses a second plant contacting member (left-side 2) being pivotally coupled to the frame (at left-side 3) in operation such that the second plant contacting member to be deflected rearwardly (against the biasing of left-sides spring 4) with respect to the direction of motion of the frame upon the second plant contacting member contacting at least one of the plants of the second row of plants which causes a third change in orientation (a rearward, inward counterclockwise pivoting) of the second plant contacting member with respect to the frame; and 
a second outlet (left-side nozzle 19) for applying a fluid application to the second row of plants with the second outlet being mechanically linked (via left-side 20) to the second plant contacting member, wherein the third change in orientation causes a corresponding fourth change in orientation (a rearward, inward counterclockwise pivoting) of the second outlet with respect to the frame, as per claim 2;
wherein the first plant contacting member (right-side 2) is disposed above the first outlet (right-side 19, the plant contacting member must be disposed above the outlet in order that the screen supported by the member 2 does not block the outlet 19 from spraying the plants), as per claim 3; 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to the withdrawal of claim 4, this matter was made Final in the Office action dated 9/30/2021. The applicant is referred to the Response to Arguments section of this Final Rejection 9/30/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 9, 2022